Citation Nr: 0606266	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a stomach 
condition, to include ulcers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), which denied the veteran's 
claims of entitlement to service connection for a stomach 
condition, including ulcers, and bilateral hearing loss.

The veteran provided testimony in support of his appeal at an 
RO hearing held in May 1994 and, more recently, at a video 
hearing chaired by the undersigned in May 2004.  Transcripts 
of both hearings are of record.

The Board remanded the case in October 2004 for additional 
development.

In February 2005, the veteran submitted a claim of 
entitlement to service connection for adult-onset diabetes 
mellitus, to include as secondary to Agent Orange exposure.  
This matter appears not to have yet been acted upon and is 
accordingly referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  The veteran was exposed to artillery noise during service 
but his currently manifested bilateral hearing loss, which 
was first diagnosed more than 22 years after service and 
after a post-service history of occupational noise exposure 
for almost 16 years, with no ear protection, is not shown to 
be etiologically related to service.
3.  A stomach condition, to include ulcers, was never 
diagnosed during service and is not currently demonstrated. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1154 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309, 3.385 (2005). 
2.  A stomach condition, to include ulcers, was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

VA fully complied with its notification duties in regards to 
the veteran's claims by means of a letter issued in February 
2005.  Thus, the veteran in this case has received adequate 
VCAA notice.  See Short Bear v. Nicholson, 19 Vet. App. 341 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Even though VCAA notification was given after the initial 
decision from which this appeal arose, delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given and, 
insofar as it is clear from the record that the veteran has 
been made fully aware of what is needed to substantiate his 
claims prior to their final adjudication by VA, he has not 
been prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified treatment records that are 
pertinent to the veteran's claims on appeal and has had the 
veteran examined as well.  

At his July 2005 VA stomach/duodenum examination, the veteran 
reported being in receipt of benefits from the Social 
Security Administration (SSA) on account of a back injury 
sustained at work in 2003.  These records have not been 
sought.  Generally, VA has a duty to acquire copies of both 
the SSA decision and the supporting medical records pertinent 
to such a claim.  Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
However, insofar as the veteran has stated that his SSA 
disability benefits were awarded because of a back injury, 
they are clearly not relevant to either of his two claims on 
appeal.  Therefore, pursuant to 38 C.F.R. § 3.159(c)(2), VA 
has no further obligation to secure this evidence insofar as 
it is considered not relevant to the matters on appeal. 

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matters on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.   

I.  Service connection for bilateral hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

Service connection may also be granted for sensorineural 
hearing loss, as an organic disease of the nervous system, on 
a presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case, a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  

Notwithstanding the presumptions of Section 1154, competent 
evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).
   
At his May 1994 RO hearing and at his June 2004 video hearing 
before the undersigned, the veteran contended that his 
bilateral hearing loss is etiologically related to his 
inservice exposure to artillery and mortar noise while 
serving in combat in the Republic of Vietnam.  Accordingly, 
he believes that he is entitled to be service-connected for 
this disability of service onset.

The record confirms that the veteran served in the Republic 
of Vietnam during the Vietnam era, that he served in combat, 
and that his unit was indeed exposed to artillery and mortar 
noise.  The veteran's service medical records, however, do 
not reveal the manifestation of bilateral hearing loss, as 
defined for VA purposes, at any time.  On the contrary, they 
reveal that, at the time of the veteran's examination for 
separation purposes in August 1971, he had normal ("15/15") 
hearing on whispered voice test, bilaterally.  Also, on the 
back of that document, the veteran wrote that his condition 
had not changed since his last physical examination and that 
his condition at the time of discharge was "fair."
 
On a private physical examination in November 1993, the 
veteran gave his primary job description as "dozer" 
operator, post driller, loader, and "labor," and stated 
that he had hurt his ears at work.  Specifically, he 
explained that he had "hurt [his] ear [while] drilling [at] 
work."  He stated that he had hearing loss, that the hearing 
loss had been present for 10 to 12 years (in other words, 
that it dated back to between 1981 and 1982), and that his 
exposure had been to loud noise and equipment at work.  He 
was noted to have a "hearing impairment."

Documents pertaining to a worker's compensation claim filed 
by the veteran in 1994 reveal that the veteran reported 
having worked, between May 1978 and April 1994, for a private 
mining company where he was exposed, for 10 hours each day, 
to noise from drills, dozers, diesels, cranes, and loaders, 
while wearing no ear protection.  He also reported at that 
time having sustained an "ear injury while drilling at 
work" in 1978, that his hearing loss began between 1978 and 
1979, and that he had had two years of prior artillery 
machine gun noise exposure while in service, with no ear 
protection.  

The above documents also reveal the veteran's report of 
having worked for the last time around noise in April 1994 
(his last day at work at the private mining company).  The 
veteran described the noise as coming from diesel engines and 
"tracks squealing," and stated that he communicated with 
his co-workers by shouting.  An audiogram revealed moderately 
high frequency bilateral sensorineural hearing loss, which 
the examiner opined was most likely noise induced.  
Discrimination scores were reported as 100 percent for both 
ears and the average hearing loss was 120 and 105 decibels 
for the right and left ears, respectively.

On VA audiological evaluation in July 2005, the veteran 
reported his military noise exposure as artillery noise while 
serving in Vietnam for 12 to 13 months, where he fired and 
loaded 105, 155, and 175 Howitzers and 8-inch guns.  The 
veteran stated that he felt that he sustained damage to his 
hearing due to frequent firing and sleeping while there was 
"firing overhead," as well as rocket and mortar attacks.

Regarding his occupational noise exposure, the veteran stated 
that he worked for one year in the construction industry, but 
that it was "not noisy," as it involved "just hammering."  
He also reported having worked in the mines for over 20 
years, where he did not wear any hearing protection devices 
("HPDs") but was exposed to "some noise" only, as "it was 
surface mining with enclosed air conditioned cabs."

Regarding any recreational noise exposure, the veteran stated 
that he "used to squirrel hunt a little, [but] not any 
longer."
The following pure tone thresholds, in decibels, were 
reported: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
60
70
LEFT
15
10
15
60
70

Speech discrimination scores of 84 and 100 percent were 
reported for the right and left ears, respectively. 

The examiner gave diagnoses of moderate to severe 
sensorineural hearing loss above 1500 Hz, on the right, and 
moderately severe to severe sensorineural hearing loss above 
2000 Hz, on the left.  She then pointed out that she reviewed 
the claims folders, that the veteran's hearing was normal 
both at enlistment and at separation, and that the veteran 
had a long history of occupational noise exposure from 
surface mining without hearing protection devices.  She noted 
that the first audiogram located after service was a 1994 
workmen's compensation test, which showed a significant high 
frequency hearing loss, bilaterally, and which, she pointed 
out, "was 23 years after separation."

The examiner further noted that a statement taken from the 
veteran in 1994 indicated that he felt that his hearing loss 
began in 1978 or 1979.  She also stated that, while the 
veteran reported significant military noise exposure from 
Howitzer fire without hearing protection devices, "no 
evidence of [inservice] hearing loss was found."  Based on 
all this data, she offered the opinion that the veteran's 
bilateral hearing loss was "not at least as likely as not 
caused by [his] military [service] in part due to [the] 
vet[eran]'s statement that [the hearing] loss began in 1978 
or 1979."

The record of this combat veteran confirms noise exposure 
during service, as well as current sensorineural hearing loss 
in both ears, as defined under Section 3.385. Thus, the 
criteria of an inservice event or injury and a current 
disability are met.

Even though the veteran is a combat veteran, the evidence 
does not support his claim that his current bilateral hearing 
loss was either caused or aggravated by service.  While the 
veteran did have noise exposure during his two years of 
active military service, after service he had, almost 16 
years of constant occupational noise exposure for 50 hours 
every week with no hearing protection.  He also has reported 
one year of occupational noise exposure in the construction 
industry, as well as recreational noise exposure while 
squirrel hunting.  Also, as pointed out by the VA audiologist 
who examined him in July 2005, the veteran acknowledged in 
1994 that his hearing loss started either in 1978 or in 1979, 
basically, around the time when he has reported he started 
working in the mines.

Additionally, the only competent nexus opinion in regards to 
the veteran's claim for service connection for bilateral 
hearing loss is against the veteran's claim.  The VA 
audiologist who examined him in July 2005 has opined that it 
is not at least as likely as not that the current bilateral 
hearing loss is etiologically related to service, and her 
opinion is clearly supported by the evidence.

The Board acknowledges the veteran's belief that his 
diagnosed bilateral hearing loss is etiologically related to 
service.  However, as a lay person he is not competent to 
express an opinion as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In short, the veteran's claim fails because there is no 
competent medical evidence relating his diagnosed bilateral 
hearing loss to service.  The Board accordingly concludes 
that the diagnosed bilateral hearing loss was not incurred in 
or aggravated by service.  Thus, because the preponderance of 
the evidence is against the veteran's claim, the claim must 
be denied.

Additionally, the Board finds that the evidence in this claim 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule, as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

II.  Service connection for a stomach condition, to include 
ulcers 

In addition to the previously cited regulations pertaining to 
service connection, VA regulation also provides for the grant 
of service connection for any disability shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted where a service connected 
disability aggravates a nonservice connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The above notwithstanding, the Court has made it clear that, 
in the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

According to the record, which, as noted earlier, includes 
the veteran's testimony at his May 1994 RO hearing and at his 
June 2004 video hearing before the undersigned, the veteran 
contends that he has a stomach condition that is 
etiologically related to service or a service-connected 
disability.  His contentions include a statement to the 
effect that, when he got upset, his stomach would "kill" 
him (see transcript of May 1994 RO hearing, at p. 5), and his 
more recent statement to the effect that he did not have 
stomach problems during service but that he believes that he 
currently has a stomach ulcer that is secondary to his 
service-connected PTSD (see p. 16 of the transcript of the 
June 2004 video hearing).  Accordingly, he believes that he 
is entitled to be service-connected for this disability.

The veteran's service medical records reveal a January 1970 
gastroenterology consultation due to complaints of a 24-hour 
history of diarrhea.  The service medical records are, 
however, entirely silent as to any further complaints, 
treatment for, or a diagnosis of any stomach condition.  On 
the contrary, they reveal that the veteran's abdomen and 
viscera were clinically evaluated as normal on medical 
examination for separation purposes conducted in August 1971, 
at which time no complaints of any stomach problems or 
symptomatology were reported.  In fact, as noted earlier, the 
veteran wrote, on the back of the report of that medical 
examination, that his condition had not changed since his 
last physical examination and that his condition was 
"fair."

The post-service medical evidence reveals that the veteran 
presented to a VA clinic in November 1986 with complaints of 
stomach cramps and passing bright red blood per rectum since 
the prior evening.  He denied a history of ulcers, 
hemorrhoids, or colon problems, but said that he had a 10-
year history of intermittent bright red rectal bleeding and 
intermittent abdominal pain.  Another record also dated in 
November 1986 reveals that the complaints included slight 
diarrhea.

According to a VA outpatient record dated in January 1987, 
the veteran no longer had any pain nor any nausea or 
vomiting.  His abdomen was negative, with no masses with 
light and deep palpation and no tenderness or hernia.  It was 
further noted that an ultrasound (the report of which is of 
record) was likewise negative.

VA outpatient medical records dated in June 1999 and March 
2000 describe the veteran's abdomen as "benign," while a 
January 2001 VA outpatient medical record describes it as 
soft, not tender ("nt") and nondistended ("nd").  None of 
these records indicates any stomach-related complaints or 
symptoms, much less a related diagnosis.

On VA "stomach/duodenum" examination in July 2005, the 
examiner noted that the veteran's service medical records 
contained no mention of a stomach disorder and that, as a 
matter of fact, the veteran had characterized his physical 
condition as "fair" on his separation examination report.  
While the veteran claimed that he had been hospitalized at 
the Huntington VA hospital in 1972 for "stomach and 
kidneys," the examiner noted that the discharge summary from 
that admission revealed an admission for anxiety reaction and 
a mild urinary tract infection.

The veteran admitted not having specifically seen anyone for 
an ulcer and having had no upper gastrointestinal studies or 
endoscopies performed until a barium swallow was done for 
purposes of this examination.  An esophagram revealed only a 
mild deviation of the esophagus to the right in the proximal 
portion of the neck, which the examiner opined may simply 
represent a mildly circuitous course of the esophagus, 
although a mass displacing the esophagus to the right could 
not be excluded.  There was no evidence of a hiatal hernia.

An upper gastrointestinal study, with double contrast, 
revealed no hiatal hernia or reflux and no mucosal 
abnormalities in the esophagus, stomach, or duodenal bulb.  
The impression was "no significant or focal abnormality is 
seen."

The examiner noted that the veteran claimed a 30-year history 
of his stomach bothering him.  Specifically, he explained 
that, after eating, or sometimes while eating, he would get 
diarrhea and would have to get up and go to the bathroom.  He 
also said that, about once a week, he would vomit when 
getting up in the morning.  He denied hematemesis and melena.  
The examiner pointed out that the veteran had not mentioned 
his diarrhea episodes to his primary care provider nor had 
been evaluated for gastrointestinal complaints.

The veteran stated that his two children also suffered from a 
"nervous stomach," which the examiner stated raised the 
question of a possibility of lactose deficiency or other 
absorption abnormalities or allergies, although the veteran 
could not correlate his episodes with any special type of 
food, or milk.  The veteran stated that he had abdominal 
cramps with the diarrhea, with no nausea or vomiting, that 
the episodes would last for an hour, and that they would be 
of moderate severity.

The examiner noted that the veteran showed no evidence of 
anemia, that both his hematocrit and hemoglobin levels were 
normal, that the veteran's bodyweight had "gone up" by 30 
pounds, from 223 pounds, to 253 pounds, in the past two 
years, and that no specific site of ulcer disease was 
previously demonstrated.  Physical examination revealed a 
normal abdomen, with slightly hyperactive bowel sounds, no 
percussion or rebound tenderness, and only mild direct 
tenderness in the left lower quadrant over the colon and in 
the right upper quadrant that was relieved with release of 
the pressure.

In the impression section, the examiner reiterated that the 
veteran's service medical records did not reveal any evidence 
of treatment of ulcer disease or dyspepsia, that his upper 
gastrointestinal studies did not show an ulcer or gastric 
ulcer disease, and that there was no previous demonstration 
of such a disease.  He then opined that it was not likely as 
not that the veteran had ulcer disease currently or that he 
had ulcer disease at any time, as there was no documentation 
or evidence of a study for ulcer disease having ever been 
accomplished.
 
While there is evidence of an incident of diarrhea during 
service, no actual disability related to the stomach was ever 
diagnosed during service and, the veteran has not reported 
symptoms of a gastrointestinal disorder during service.

The veteran contends that a current gastrointestinal disorder 
is secondary to the service connected PTSD.  Inasmuch as 
service connection is in effect for PTSD, there is arguably 
evidence in support of a disease or injury in service.

The veteran is also competent to report current 
gastrointestinal symptoms; however, examinations and 
diagnostic studies have been unable to confirm the presence 
of such a disorder.  The weight of the evidence is, thus, 
against a finding that there is a current disease or 
disability.

Even if the evidence showed a current disease or disability, 
there is no competent evidence linking the current disease or 
disability to service.

The veteran has not reported a continuity of symptomatology, 
and, as a lay person, he is not competent to provide an 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Accordingly, his assertion that a 
current gastrointestinal disability is the result of PTSD, is 
of no probative value.  Id.  No competent medical 
professional has linked a current gastrointestinal disability 
to service or to a service connected disease or disability.

In short, the preponderance of the evidence is against the 
veteran's claim for service connection for a stomach 
condition, to include ulcers.

Accordingly, the evidence in this claim is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule, and the claim is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a stomach condition, to include 
ulcers, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


